Exhibit 99.1 RLJ ENTERTAINMENT REPORTS FIRST QUARTER 2 Revenues from Proprietary Digital Channels More Than Double Year-over-Year; Subscriber Growth Increased 90% Gross Margin Increased 560BP Year-Over-Year Net Loss Reduced by Half Year-Over-Year Positive Adjusted EBITDA Establishes Foundation for 2017 Performance SILVER SPRING, MD – May 11, 2017 – RLJ Entertainment, Inc. (“RLJ Entertainment,” “RLJE” or “the Company”) (NASDAQ: RLJE), today announced financial results for the quarter endedMarch 31, 2017. First Quarter 2017 Highlights: • Digital Channels paying subscribers of over 520,000 increased 90% compared to the first quarter of 2016, driving Digital Channels segment revenue up 103.7% to $6.0 million from first quarter 2016. • Digital Channels segment contribution income increased 170.5% to $2.6 million from $1.0 million in first quarter 2016. • Gross margin increased 560 basis points to 34.3%, from first quarter 2016, primarily attributable to a higher proportion of higher-margin proprietary Digital Channels revenue. • Net loss improved by $7.4million to $6.1million compared to a net loss of $13.5million in the first quarter of 2016. The improvement is primarily due to the $5.3million decrease in the change in fair value of stock warrants and other derivatives, reduced interest expense and improved operational efficiencies. • Adjusted EBITDA improved by $0.5million to a net earnings of $0.1million. This improvement is primarily attributable to the continued growth of our Digital Channels segment, which delivers a higher profit margin. • On January 31, 2017, the Company further enhanced its capital structure by completing the refinancing of its subordinated debt issued in 2012. RLJE amended its credit facility with AMC Networks to, among other things, expand the Tranche A Term Loan from $5 million to $13 million to repay its $8.6 million in subordinated debt, extend the maturity date of the Tranche A Term Loan to June 30, 2019, and modify the related financial covenants to reflect the repayment and extended maturity date. The refinancing reduced the Company’s cash interest cost by 800 basis points.
